Citation Nr: 0406326	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder, for the period 
from November 18, 1999, to July 13, 2000.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder, from July 14, 
2000.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1994 to March 
1995 and from December 1996 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) (also claimed as panic disorder, 
obsessive-compulsive disorder, and anxiety disorder), 
evaluating it as 30 percent disabling as of November 18, 1999 
(the date of the veteran's original service connection claim) 
and 50 percent disabling effective July 13, 2000 (the date of 
a VA examination demonstrating an increase in the veteran's 
PTSD symptoms); and on appeal of a July 2002 rating decision 
issued by the RO that denied the veteran's claims of 
entitlement to a disability rating in excess of 50 percent 
for PTSD, and to a total disability rating based on 
individual unemployability (TDIU) (hereinafter, the 
"TDIU").  The veteran disagreed with the ratings assigned 
to his service-connected PTSD and the denial of his TDIU 
claim in a statement received at the RO in August 2002.  The 
RO concluded in a statement of the case issued to the veteran 
and his service representative in November 2002 that no 
change was warranted in the ratings assigned to the veteran's 
service-connected PTSD or in the denial of his TDIU claim.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in December 2002.

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected PTSD, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and an intermittent inability to 
perform occupational tasks due to depressed mood, anxiety, 
and chronic sleep impairment, for the period from November 
18, 1999, to July 13, 2000.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
due to such symptoms as flattened affect, impairment of 
short- and long-term memory, impaired judgment, and 
disturbances of motivation and mood, from July 13, 2000.

3.  The veteran's service-connected PTSD does not render him 
unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met for the period from 
November 18, 1999, to July 13, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met from July 14, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2003).

3.  Entitlement to a total disability rating based on 
individual unemployability has not been established.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.16 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
decision also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD, for the period from November 18, 1999, to 
July 13, 2000; entitlement to a disability rating in excess 
of 50 percent for a psychiatric disorder, to include PTSD, 
from July 13, 2000; and entitlement to TDIU (hereinafter, 
collectively, the "currently appealed claims").  In letters 
dated in May and July 2001 (prior to the initial rating 
granting service connection for PTSD), and in April 2002 
(prior to the initial rating denying an increased rating and 
TDIU), the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, and what records the 
veteran was expected to provide in support of his currently 
appealed claims.  The letters also advised the veteran to 
tell VA about any other evidence he wished to have considered 
for his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his currently appealed claims and the 
requirement to submit medical evidence that established 
entitlement to an initial disability rating in excess of 30 
percent for PTSD for the period from November 18, 1999, to 
July 13, 2000; entitlement to a disability rating in excess 
of 50 percent for PTSD from July 13, 2000; and entitlement to 
TDIU.  By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Pelegrini, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA and private medical records and 
examination reports, as well as records from the Social 
Security Administration.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD for the period from November 18, 1999, to 
July 13, 2000; entitlement to a disability rating in excess 
of 50 percent for PTSD from July 13, 2000 and entitlement to 
TDIU poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
and Bernard v. Brown, 4 Vet. App. 384 (1993).

Higher Initial Rating for PTSD

A detailed review of the veteran's service medical records 
indicates that none of the reports of physical examinations 
at the time of his entry in to or separation from active 
service were available for either of his two periods of 
active service.  The veteran's remaining service medical 
records are completely negative for any history, diagnosis, 
or treatment of a psychiatric disorder, to include PTSD.

A review of the veteran's DD-214 for his period of service 
from December 1996 to September 1997 indicates that he was 
ordered to active duty in support of Operation "Joint 
Endeavor" in the former Yugoslavia and served in an imminent 
danger area from January to August 1997.

When he filed his claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, in November 
1999, the veteran stated that he had incurred PTSD during 
service in January 1997.

A review of the veteran's PTSD Questionnaire received at the 
RO in March 2000 indicates that the veteran listed "watching 
[a] civilian girl being killed by landmine[s]" during 
service in the former Yugoslavia as an in-service stressor.  

A review of the veteran's post-service VA outpatient 
treatment records from the Dorn VA Medical Center in 
Columbia, South Carolina (hereinafter, "VAMC Dorn"), for 
the period of 1999 to 2001 indicates that, on VA outpatient 
psychiatric evaluation in July 1999, the veteran complained 
of "various stressful events" while in the former 
Yugoslavia during service that had led to PTSD.  Mental 
status examination of the veteran revealed that he became 
rather "upset/sad/tearful" but managed to maintain his 
composure without acting out, he spoke in a coherent manner, 
his thoughts centered mainly around emotional and mental 
disturbance attributed to various stressful life events (both 
military and marital), and he denied any suicidal or 
homicidal thoughts.  The VA examiner noted that there was no 
evidence of psychosis.  The veteran also demonstrated average 
intelligence and had superficial insight in to his illness.  
The diagnoses included major depressive disorder with anxiety 
features.    

On private psychiatric evaluation by A.S.E., M.D. in August 
1999, the veteran complained of panic attacks and 
hyperventilation.  The veteran stated that he was a 
perfectionist and that everything had to go right or he 
became upset.  The diagnoses included post-traumatic stress 
disorder.

The veteran was hospitalized at VAMC Dorn in February 2000 
after complaining of a suicide attempt that involved 
injecting air into his right anterior antecubital fossa vein 
because he had been very depressed for the previous week.  
The veteran stated that he had felt anxious and irritable 
since his service in the former Yugoslavia and was depressed 
after his discharge from service.  He described an intense 
anger and appeared very agitated when he discussed his 
service.  He also described decreased sleep at night and 
denied homicidal or suicidal ideation.  On admission, the 
veteran was very agitated and angry, made subtle verbal 
threats, and became very angry when the VA examiner suggested 
decreasing his medication.  Physical examination of the 
veteran was essentially within normal limits.  Mental status 
examination of the veteran revealed that he was agitated, 
restless, somewhat cooperative and reliable, very angry and 
threatening, his affect was labile, his mood was depressed, 
he admitted to suicidal ideation before admission but denied 
any current suicidal or homicidal ideation, his speech was 
coherent but somewhat pressured, his speech was logical, 
there was no flight of ideas, he denied both auditory and 
visual hallucinations, his short-term memory appeared 
decreased, and his long-term memory, attention, 
concentration, and judgment all were intact.  The veteran's 
psychiatric symptoms improved during hospitalization and, at 
the time of his discharge, no evidence of psychosis was 
noted.  The diagnoses included adjustment disorder with mixed 
emotional features.

The veteran underwent a course of outpatient group therapy 
with a VA clinical psychologist at VAMC Dorn beginning in 
2000.  Following a group therapy session in March 2000, the 
veteran's diagnosis was changed to PTSD.  At his group 
therapy session in May 2000, the veteran complained that he 
had experienced several severe panic attacks, increased 
flashbacks, and problems with anger management.  The 
veteran's diagnosis was changed to anxiety, with a notation 
to "consider PTSD."

During outpatient treatment in April 2000 at VAMC Dorn, the 
veteran reported that he continued to work at his house 
although back pain had prevented him from doing much.  He 
reported nightmares but denied flashbacks.  He stated he was 
"getting into the right track".  He claimed to be getting 
money from something he does that "the government does not 
know."  His affect was appropriate, mood was anxious, but he 
smiled at times.  He denied suicidal or homicidal ideation, 
and there was no evidence of psychosis.  He was manipulative 
but easily redirected and cooperative.  He claimed his life 
was getting better and that he wanted to get well.  Diagnosis 
was anxiety disorder, not otherwise specified and consider 
PTSD.

On VA PTSD examination at VAMC Dorn in May 2000, the veteran 
complained of panic attacks, seizures, blackouts, and 
"trouble controlling his anger when people make him angry."  
Mental status examination of the veteran revealed that his 
mood was generally euthymic and that it appeared that he was 
attempting to present himself in a very anxious manner 
although he was unable to maintain this presentation, his 
reported symptoms seemed exaggerated and rehearsed, and he 
often became flustered when asked for more specifics.  His 
presentation seemed quite inconsistent at times to the VA 
examiner.  There was some evidence of psychomotor agitation, 
his speech had a regular rate and rhythm, there was no 
evidence of delusions or homicidal ideation, his short-term 
memory was fairly intact, his intelligence was average, and 
his insight was limited.  The VA examiner stated that there 
was no evidence of psychosis and the veteran's symptoms did 
not appear consistent with PTSD.  The VA examiner also stated 
that the veteran's ability to maintain employment and perform 
job duties in a reliable, flexible, and efficient manner 
appeared to be mildly to moderately impaired.  The diagnoses 
included rule out substance-induced anxiety symptoms versus 
an anxiety disorder, rule out malingering, and personality 
disorder, not otherwise specified.  The VA examiner noted, in 
conclusion, that he did not "feel comfortable making any 
sort of definitive diagnosis" of the veteran and that it was 
"difficult to determine the presence of any true psychiatric 
disorder at this time that is independent of substance use."

On VA outpatient mental disorders examination at VAMC Dorn on 
July 13, 2000, two VA psychiatrists "spent a considerable 
time...talking with [the veteran] and ended up in agreement 
that he is indeed a sick gentleman who is in need of help."  
The veteran was quite paranoid and sat with his back to the 
wall, he was suspicious of both examiners who interviewed 
him, he had grandiose delusions, an inappropriate affect, 
intrusive thoughts, and difficulty controlling his temper.  
He also appeared to be delusional, although this was 
difficult to pin down because the veteran was quite 
suspicious and paranoid.  Mental status examination of the 
veteran revealed that he was quite uncomfortable, he 
described his mood as angry and depressed 80-90 percent of 
the time, and he stated that he had a great deal of trouble 
controlling his anger.  The VA psychiatrists noted that the 
veteran, in fact, did have trouble controlling himself and 
there were delusional elements in his story.  The veteran's 
Global Assessment of Functioning (GAF) score was 40, 
indicating some impairment in reality testing or 
communication.  The impressions included PTSD, and the VA 
examiners opined that that this disorder had been present and 
was exacerbated by the veteran's service in the former 
Yugoslavia.

In a Notice of Disagreement received at the RO in January 
2002, the veteran's service representative stated that the 
veteran disagreed with both the 30 percent evaluation 
assigned to his service-connected PTSD from November 18, 
1999, to July 13, 2000, and the 50 percent evaluation 
assigned to this disability from July 13, 2000.  The service 
representative also stated that the veteran had been awarded 
disability benefits by the Social Security Administration 
(SSA).

A review of the veteran's SSA records indicates that, in 
November 2001, SSA awarded him disability benefits for PTSD, 
paranoid schizophrenia, anxiety, and panic attacks.  The SSA 
Administrative Law Judge (ALJ) noted in this decision that 
the veteran had not engaged in substantial gainful activity 
since June 1999 and had been under a disability, as defined 
in pertinent SSA regulations, since that time.  The ALJ also 
noted that the decision to award SSA disability benefits to 
the veteran was based on a review of some of the veteran's VA 
outpatient treatment records from VAMC Dorn.

Increased Rating

As relevant to the veteran's claim of entitlement to a 
disability rating in excess of 50 percent for PTSD, for the 
period from July 13, 2000, the evidence includes the 
veteran's VA outpatient treatment records from VAMC Dorn for 
the period from August 2000 to April 2002 and lay statements.

A detailed review of the veteran's VA outpatient treatment 
records from VAMC Dorn for the period from August 2000 to 
April 2002 indicates that, on individual outpatient 
psychotherapy treatment on February 15, 2001, no pertinent 
complaints were noted.  Mental status examination of the 
veteran revealed that his mood was serious with some 
agitation, his memory, concentration, and at times his 
comprehension and judgment all had been affected by his PTSD 
symptoms, and he was very preoccupied with ruminating about 
the health effects from alleged in-service nuclear radiation.  
The VA clinical psychologist's diagnosis was PTSD, totally 
and permanently impaired.  

On VA individual psychotherapy on February 27, 2001, the 
veteran complained of continuing problems with nightmares and 
flashbacks to his service in the former Yugoslavia.  Mental 
status examination of the veteran revealed that his speech 
was coherent and logical, he admitted to hearing voices but 
was unable to elaborate, his memory, concentration, and 
judgment were all intact, and he had poor insight.  The VA 
examiner's diagnosis was PTSD with mixed emotional features.  

On VA individual psychotherapy treatment in March 2001, the 
veteran complained of great difficulty in coping with his 
current stressors and complained of feeling depressed, 
irritable, easily angered, worthless, and useless.  He stated 
that he was experiencing nightmares 1-2 times a week and 
nearly daily flashbacks, although he denied any suicidal or 
homicidal ideation.  Mental status examination of the veteran 
revealed that his mood was depressed, his affect was 
congruent with his mood, he had no active suicidal or 
homicidal ideation, his thought process was linear and goal-
directed, he had no overt psychotic symptoms, and he had fair 
judgment and insight.  The examiner's diagnoses included 
PTSD.  

On individual psychotherapy treatment in June 2001, the VA 
social worker noted that the veteran complained of nightly 
nightmares and increased anger.  Mental status examination of 
the veteran revealed normal speech and continuing agitation 
and anger regarding the status of his VA claim.  The 
diagnosis was PTSD.

In April 2001, the veteran's congressional representative 
provided the RO with additional information in support of 
this claim.  A review of this information indicates that it 
consists of  duplicate copies of some of the veteran's 
service medical records and post-service VA treatment records 
and treatise evidence discussing Gulf War Syndrome.

The veteran continued receiving individual and group therapy 
for his service-connected PTSD at VAMC Dorn from August 2001 
until February 2002.  A review of these outpatient treatment 
records demonstrates that the veteran was diagnosed with PTSD 
following individual and group therapy sessions in August, 
September, November, and December 2001.  For example, mental 
status examination of the veteran in August 2001 revealed 
coherent and logical speech and intact memory, orientation, 
judgment, and concentration.  The veteran denied any suicidal 
or homicidal ideation.  The VA physician's diagnosis included 
PTSD with mixed emotional features.  On individual 
psychotherapy treatment in December 2001, the veteran's GAF 
score was 43, indicating serious symptoms.  The VA clinical 
psychologist's diagnosis was PTSD (Bosnia), severe, 
unemployable, totally and permanently disabling.  On VA 
outpatient group therapy treatment in December 2001, the 
veteran stated that he had experienced some suicidal 
ideation, but he was able to resist acting on it, and he was 
not currently suicidal.  The VA clinical psychologist's 
diagnosis was PTSD.  

On individual mental health therapy session in February 2002, 
the veteran complained of almost nightly nightmares, 
flashbacks 3 to 4 times per week, a good appetite, and a fair 
energy level.  Mental status examination of the veteran 
revealed that he had an appropriate affect, he had been 
hearing the voice of his father for about a month, and he had 
been feeling as though someone was with him in his bed when 
he woke up in the morning.  The veteran denied any suicidal 
or homicidal ideation and his cognitive functions were 
intact.  The diagnoses included PTSD with mixed emotional 
features.  

On individual mental health therapy session at VAMC Dorn in 
March 2002, the veteran complained of still being angry at 
his wife regarding his pending divorce.  The VA social worker 
noted some improvement in the veteran's behavior "as he is 
away from conflictual marriage stress."  The veteran still 
acted depressed and frustrated, although his mood was 
improved, and he appeared more hopeful.  Hyper-vigilance and 
hyper-startle responses both were noted.  The veteran's GAF 
score was 49, indicating serious symptoms.  The diagnosis was 
PTSD.  

At the veteran's most recent VA outpatient PTSD examination 
at VAMC Dorn in April 2002, no pertinent complaints were 
noted.  The veteran presented to the examination wearing 
bilateral leg braces, bilateral arm braces and a back brace.  
The examiner stated that he had reviewed the veteran's claims 
folder prior to the examination.  Mental status examination 
of the veteran revealed that he was in mild distress, he 
appeared relaxed, his hygiene and grooming were fair, his 
speech was normal, his judgment was fair to poor, he 
described his mood as "confused and unstable about what our 
government is doing," his affect was blunted, his thoughts 
were not slowed, no signs of a formal thought disorder were 
in evidence, he reported daily suicidal and homicidal 
thoughts and hearing a voice that was comforting to him, he 
reported nightly nightmares, and he described one traumatic 
incident in Bosnia during service "when he and some buddies 
observed a little girl and her father riding in [a] wagon 
that ran over a landmine and the two were blown to pieces."  
The veteran's GAF score was 55, indicating moderate symptoms.  
The VA examiner concluded that the veteran's medical record 
and aspects of his presentation were consistent with 
moderately disabling PTSD.  The VA examiner also noted that 
the veteran had a variety of physical conditions which made 
it unlikely that he would be able to manage full-time 
employment.  The impressions included chronic PTSD.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD, is worse 
than initially, and currently, evaluated, and that he is 
entitled to TDIU.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 30 percent for 
service-connected PTSD, for the period from November 18, 
1999, to July 13, 2000, the Board observes that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected and an appeal involving a denial of an 
increased rating requested by the veteran.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Here, the veteran's service-connected PTSD is evaluated as 30 
percent disabling from November 18, 1999, to July 13, 2000, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  Under 
this Diagnostic Code, mental disorders are evaluated based on 
the level of occupational and social impairment and the 
presence or absence of symptoms which decrease work 
efficiency and the ability to perform occupational tasks.  

An evaluation of 30 percent disabling is available under 
38 C.F.R. § 4.130, Diagnostic Code 9411 where occupational 
and social impairment is shown with an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  An 
evaluation of 50 percent disabling is available where the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  An evaluation of 70 percent disabling is 
available where the veteran demonstrates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Finally, the maximum compensable 
evaluation of 100 percent disabling is available where the 
veteran has total occupational and social impairment, due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform the activities of daily living (including maintenance 
of minimum personal hygiene), disorientation as to time or 
place, and memory loss for the names of close relatives, the 
veteran's own occupation, or his own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to an initial disability rating in excess of 
30 percent for PTSD, for the period from November 18, 1999, 
to July 13, 2000.  Specifically, the Board finds that the 
veteran's service-connected PTSD is most appropriately 
evaluated as 30 percent disabling throughout this period 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  In 
this regard, the Board notes that the veteran's available 
service medical records are completely silent for any 
history, diagnosis, or treatment of a psychiatric disorder, 
to include PTSD.  A detailed review of the remaining medical 
evidence of record indicates that the veteran was first 
diagnosed with PTSD on or about August 1999.  There was no 
evidence of any psychosis following hospitalization at VAMC 
Dorn in February 2000.  In April 2000 outpatient treatment 
records, the veteran had no suicidal or homicidal ideation, 
and indicated that things were getting better for him.  
Following VA psychiatric examination in May 2000, the VA 
examiner questioned whether the veteran, in fact, had any 
symptoms referable to PTSD and stated that he found numerous 
inconsistencies in the veteran's presentation of his claimed 
PTSD symptoms.  Further, this VA examiner attributed the 
veteran's claimed psychiatric disorder to substance use.  
Given the symptomatology associated with the veteran's 
service-connected psychiatric disorder, to include PTSD, and 
given the lack of objective evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective social relationships, the Board finds that an 
initial disability rating in excess of 30 percent is not 
warranted for the veteran's service-connected psychiatric 
disorder, to include PTSD, for the period from November 18, 
1999, to July 13, 2000.  Id. 

Turning to the veteran's claim of entitlement to a disability 
rating in excess of 50 percent for PTSD, from July 13, 2000, 
the Board finds that the objective medical evidence does not 
indicate that the veteran's service-connected PTSD has 
worsened such that he is entitled to an increased disability 
evaluation for this disability during this period.  For 
example, mental status examination in February 2001 revealed 
that the veteran's speech was logical and coherent and his 
memory, concentration, and judgment were all intact.  The 
veteran's mental status examination in March 2001 
demonstrated no evidence of suicidal or homicidal ideation, 
his thought process was linear and goal-directed, and his 
judgment and insight were fair.  Mental status examination by 
a VA social worker in June 2001 revealed that the veteran's 
speech was normal.  The veteran denied any suicidal or 
homicidal ideation at his February 2002 VA individual 
psychotherapy session, and mental status examination showed 
that his cognitive functions were intact.  At his most recent 
VA outpatient PTSD examination in April 2002, the veteran's 
hygiene and grooming were fair, his speech was normal, his 
judgment was fair to poor, there were no signs of a formal 
thought disorder, and he reported daily suicidal and 
homicidal thoughts.  Critically, after completing mental 
status examination of the veteran, the VA examiner concluded 
in April 2002 that the veteran's PTSD was only moderately 
disabling.  Given the symptomatology associated with the 
veteran's service-connected psychiatric disorder, to include 
PTSD, and given the lack of objective evidence of 
occupational and social impairment with deficiencies in most 
areas such as judgment, thinking, or mood due to such 
symptoms as obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships, the Board finds that the veteran is not 
entitled to a disability rating in excess of 50 percent for 
his service-connected PTSD from July 13, 2000.  Id.

Finally, with respect to the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU), the Board observes that, under 
38 C.F.R. § 4.27, TDIU ratings will be assigned where the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his or her service-connected 
disabilities.  If there is only one service-connected 
disability, it must be rated at least 60 percent disabling.  
In determining entitlement to TDIU, the existence or degree 
of non-service-connected disabilities or previous 
unemployability will be disregarded.  See 38 C.F.R. § 4.27(a) 
(2003).  Alternatively, if the veteran's service-connected 
disabilities fail to meet the schedular standards for 
awarding TDIU, VA may submit a veteran's TDIU claim to the 
Director of the Compensation and Pension Service for extra-
schedular consideration for all veterans who are considered 
unemployable by reason of their service-connected 
disabilities.  See 38 C.F.R. § 4.27(b) (2003).  

Here, the veteran's service-connected psychiatric disorder, 
to include PTSD, is evaluated as 30 percent disabling from 
November 18, 1999, to July 13, 2000, and 50 percent disabling 
from July 14, 2000.  Given that the veteran's service-
connected psychiatric disorder, to include PTSD, is not at 
least 60 percent disabling, and given that the Board 
concluded above that the veteran is not entitled to an 
increased disability evaluation, the Board finds that the 
veteran's claim of entitlement to TDIU should be denied.  In 
this regard, the Board has considered whether the veteran is 
entitled to an extra-schedular TDIU rating.  However, as 
noted above, a detailed review of the objective medical 
evidence of record does not indicate that the veteran is 
considered unemployable solely by reason of his service-
connected PTSD.  As the VA examiner noted following the 
veteran's most recent VA outpatient PTSD examination in April 
2002, he may be unable to manage full-time employment due to 
a combination of his service-connected psychiatric disorder, 
to include PTSD, and other (non-service-connected) physical 
conditions.  The regulations concerning TDIU are quite clear 
with respect to non-service-connected conditions and, since 
such conditions must be disregarded in determining 
entitlement to TDIU, the Board concludes that the veteran is 
not entitled to an extra-schedular TDIU rating.  Accordingly, 
the veteran's claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) is denied.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to an initial disability 
rating in excess of 30 percent for PTSD, for the period from 
November 18, 1999, to July 13, 2000.  The Board also finds 
that the veteran is not entitled to a disability rating in 
excess of 50 percent for PTSD, from July 13, 2000.  Finally, 
the Board concludes that the veteran is not entitled to TDIU.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2003).  The appeal is denied.

	
ORDER

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder, for the period 
from November 18, 1999, to July 13, 2000, is denied.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder, from July 13, 
2000, is denied.

3.  Entitlement to a total disability rating based on 
individual unemployability is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



